Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest an apparatus for chemical mechanical polishing with a polishing liquid distribution system including a dispenser positioned to deliver a polishing liquid to a portion of a polishing surface of the polishing pad and a first barrier spaced apart from the dispenser and positioned over the polishing surface before the portion of the polishing surface where the dispenser is to deliver the polishing liquid and configured to block used polishing liquid being carried on the polishing surface from reaching the portion of the polishing surface, wherein the first barrier includes a solid body having a portion with a leading surface to contact the used polishing fluid, wherein the portion of the first barrier that contacts the used polishing liquid curves about an axis perpendicular to the polishing surface as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716